MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form S1 of Spartan Business Services Corporation, of our report dated December 24, 2008, on our audit of the financial statements of Spartan Business Services Corporation as of November 30, 2008, and the related statements of operations, stockholders’ equity and cash flows from inception on November 19, 2008 through November 30, 2008, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada January 16, 2009 6490 West Desert Inn Rd, Las Vegas, NV 89146 (702)253-7499 Fax
